Case 20-72147-wlh       Doc 12    Filed 12/14/20 Entered 12/14/20 22:00:12            Desc Main
                                  Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                       *              CHAPTER 7
                                             *
ZENDRA SCOTT SHEPHERD,                       *              CASE NO. 20-72147-WLH
                                             *
               DEBTOR.                       *

                   NOTICE OF APPOINTMENT OF INTERIM TRUSTEE
                    AND RESCHEDULED MEETING OF CREDITORS

        Edwin K. Palmer having rejected the appointment as interim trustee, the United States
Trustee gives notice that, pursuant to 11 U.S.C. § 701, S. Gregory Hays is appointed as interim
trustee in this case and is designated to preside over the meeting of creditors. The trustee shall
serve under the blanket bond heretofore approved. Unless creditors at the first meeting of
creditors held pursuant to 11 U.S.C. § 341(a) elect another trustee, the interim trustee appointed
herein shall serve as trustee without further appointment or qualification under the same bond.
        The name and address of the interim trustee and the date, time, and location of the
rescheduled meeting of creditors are as follows:

S. Gregory Hays                      February 2, 2021, at 8:50 a.m.
2964 Peachtree Road, NW
Suite 555                            The meeting will be held by telephone conference call.
Atlanta, GA 30302 -2153              To attend, dial: 866-909-7148.
Phone: (404) 926-0051                When prompted, enter participant code: 4958999#.



Notice given by:                     NANCY J. GARGULA
                                     UNITED STATES TRUSTEE, REGION 21

                                     s/ Jeneane Treace
                                     R. Jeneane Treace
                                     Georgia Bar No. 716620
                                     United States Department of Justice
                                     Office of the United States Trustee
                                     362 Richard B. Russell Federal Building
                                     75 Ted Turner Drive, S.W.
                                     Atlanta, Georgia 30303
                                     (404) 331-4437
                                     jeneane.treace@usdoj.gov
